

AMENDMENT NO. 1 TO DISTRIBUTION AGREEMENT


This Amendment No. 1 to Distribution Agreement (this “Amendment”), dated as of
February 10, 2006, is between OraSure Technologies, Inc., a Delaware corporation
(“OSUR”), and Medtech Holdings, Inc. (“Medtech Holdings”) and Medtech Products
Inc. (“Medtech Products”), each of which are Delaware corporations and
wholly-owned subsidiaries of Prestige Brands Holdings, Inc. (Medtech Products,
as the assignee of Medtech Holdings hereunder, is referred to as “Distributor”).


BACKGROUND


OSUR and Distributor previously entered into that certain Distribution
Agreement, dated as of April 24, 2003 (the “Original Agreement”), pursuant to
which OSUR agreed to manufacture and supply the Original Product (as defined
below) for distribution by the Distributor into the OTC Market in the Territory.
Capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Original Agreement. The parties desire to amend the
Original Agreement in order to provide for (i) the assignment of the Original
Agreement as amended hereby by Medtech Holdings to Medtech Products and (ii) the
distribution of a new promotional product into the OTC Market in the Territory,
pursuant to the terms set forth in the Original Agreement as amended by this
Amendment.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, and the other mutual promises
and covenants contained in this Amendment, OSUR and Distributor, intending to be
legally bound, hereby agree as follows:



 
1.
Definitions.



1.1 “Freezone® Product” means salicylic acid corn and callus remover that is
manufactured, marketed and sold by Distributor or its Affiliates under the
Freezone® trade name, together with all modifications and improvements that may
be made by Distributor to such product from time to time.


1.2 “Freezone® Specifications” means the Freezone® Product specifications set
forth in Exhibit 1.2 to this Amendment.


1.3 “Original Product” means the cryosurgical wart removal product supplied by
OraSure to Distributor under the Original Agreement and originally defined as
the “Product” therein.


--------------------------------------------------------------------------------






1.4 “Promo Footcare Product” means the Original Product and the Freezone®
Product either singly or combined with non-medicated (containing no salicylic
acid or other pharmacologically active substance) woven “comfort pads” contained
in a single package for promotional purposes.


1.5 “Promo Unit” means a single unit of the Promo Footcare Product, consisting
of (i) one (1) Unit of the Original Product, (ii) one (1) bottle of the corn and
callus remover used in the Freezone® Product, and (iii) one (1) resealable
plastic bag containing twelve (12) non-medicated (containing no salicylic acid
or other pharmacologically active substance) woven “comfort pads”.


2.  Assignment.  Medtech Holdings hereby transfers and assigns to Medtech
Products all of its rights, and delegates all of the duties and obligations,
under the Original Agreement as amended by this Amendment, and Medtech Products
hereby accepts such rights and assumes such duties and obligations. As a result
of such transfer and assignment, Medtech Products shall be deemed to be
Distributor under the Original Agreement and this Amendment. OSUR hereby
consents to the foregoing assignment and assumption.


3.  Promo Footcare Product.  Subject to the terms and conditions of this
Amendment and the Original Agreement, OSUR shall assemble and supply the Promo
Footcare Product to Distributor, and Distributor shall purchase the Promo
Footcare Product for distribution solely in the OTC Market in the Territory.
Except as provided herein and subject to the terms of this Amendment, the
Promo Footcare Product shall be deemed to be an additional Product for purposes
of the Original Agreement as amended hereby.


4.  Supply of Distributor Components.  The following shall constitute the
Distributor Components for the Promo Footcare Product, which Distributor shall
supply, at its sole cost, to the Assembly Contractor for use in packaging and
assembling each Promo Unit purchased by Distributor:


(i)    one (1) box for each Promo Unit with labeling mutually approved by OSUR
and Distributor;
(ii)         package insert or instructions for the Original Product in form
approved by
 OSUR;
(iii)        package insert or instructions for use for the Freezone® Product in
form mutually approved by OSUR and Distributor, to the effect that the 
             Freezone® Product and Original Product should not be used together;
(iv)        shipping case (standard corrugated);
(v)   shipping case label in form mutually approved by OSUR and Distributor;
(vi)        security detection devices (Checkpoint or SensorMatic);
(vii)       transparent tamper-resistant labels for box lids (if required);
(viii)      a bottle of the Freezone® salicylic acid corn and callus remover
containing labeling which complies with Section 5 below; and
(ix)        twelve (12) untreated “comfort pads” contained in a resealable
plastic bag.
 
 
-2-


--------------------------------------------------------------------------------






Distributor shall ensure that all of the foregoing Distributor Components are
manufactured, stored and supplied in accordance with the Specifications (as
defined in the Original Agreement), the Freezone® Specifications and in
compliance with all applicable treaties, laws, rules and regulations within the
Territory. Distributor shall supply the foregoing Distributor Components with
sufficient lead times and in sufficient quantities as directed by OSUR to permit
the packaging and assembly of Promo Footcare Products purchased by Distributor
and delivery to Distributor in accordance with Distributor’s Purchase Orders.


5.    Price.  Pricing for the Promo Footcare Products when produced in
facilities of OSUR or the Assembly Contractor shall be as specified in Schedule
5 to this Amendment (as amended from time to time). OSUR shall have no
obligation to supply the Promo Footcare Products produced in facilities of OSUR
or the Assembly Contractor unless the pricing therefor is agreed to by the
parties.


6.    Labeling; Compliance with Law; Specifications. Distributor shall ensure
that the Freezone® Product is manufactured, packaged and labeled in compliance
with all applicable treaties, laws, rules and regulations, including all
applicable FDA or other regulatory approvals, clearances or registrations
required for the manufacture, sale or distribution of the Freezone® Product.
Distributor shall also ensure that all packaging and labeling provided for the
Promo Footcare Product contains language (including applicable warnings and
cautionary language) required under all applicable treaties, laws, rules and
regulations for the inclusion of the Freezone® Product as a component of the
Promo Footcare Product, including under all applicable FDA or other regulatory
approvals, clearances or registrations. Distributor represents, warrants and
agrees that the Freezone® Product shall be manufactured in accordance with and
shall comply with the specifications set forth in the Freezone® Specifications.
Distributor shall be solely responsible for obtaining and maintaining, at its
sole cost, all regulatory approvals, clearances or registrations, including all
applicable FDA approvals, required for the manufacture, sale or distribution of
the Freezone® Product in the OTC Market. In the event one or both of the parties
is advised by the FDA or it is otherwise determined that a labeling or packaging
change or a 510(k) or other regulatory approval or clearance is required in
order to continue to promote, market, distribute and sell the Promo Footcare
Product in the OTC Market, Distributor shall be responsible for, and shall
defend, indemnify and hold OSUR harmless from and against, all necessary
out-of-pocket costs, liabilities, claims and obligations associated therewith,
including without limitation the reasonable out-of-pocket costs of OSUR’s
internal personnel and the fees and expenses of its attorneys. To the extent
that any costs or expenses are discretionary, no cost or expense shall be for
the account of Distributor unless specifically agreed to in writing by
Distributor.


7.    Repackaging Product. The parties acknowledge that Distributor has
previously purchased 30,000 Units of Original Product and anticipates purchasing
50,000 additional Units within the next six months, all of which it desires to
repackage and reassemble into Promo Units of the Promo Footcare Product (the
“Repackaged Promo Units”). Subject to the terms of this Amendment, Distributor
shall be permitted to perform the repackaging of such Original Product; provided
that Distributor shall do so at its sole cost and expense and shall assume all
risk of loss for such Original Product and Repackaged Promo Units. The foregoing
repackaging shall be performed solely at the facilities of the Assembly
Contractor. Distributor shall not be permitted






-3-


--------------------------------------------------------------------------------






to repackage any Units of Original Product except in accordance with the terms
of this Section 7. Except as expressly permitted in this Section 7, Distributor
shall not be permitted to repackage or otherwise modify, alter or supplement any
Original Product or Promo Footcare Product, including any labeling, packaging,
product insert, warnings or cautionary language contained therein or thereon.


8.    Branding and Packaging. The Promo Footcare Product labeling, packaging and
package inserts shall be subject to Section 5 of the Original Agreement.
The Freezone® trademark shall be considered a Distributor Trademark for all
purposes hereof. No license is conferred to OSUR for the use of Freezone® except
as specifically provided herein.


9.     THE EXPRESS LIMITED WARRANTIES SET FORTH IN SECTION 7.1 OF THE ORIGINAL
AGREEMENT SHALL NOT APPLY TO (i) THE FREEZONE® PRODUCT OR ANY LABELING,
PACKAGING, PACKAGE INSERTS OR PRODUCT WARNINGS OR CAUTIONARY LANGUAGE
SPECIFICALLY RELATED THERETO, OR (ii) ANY LABELING, PACKAGING, PACKAGE INSERTS
OR PRODUCT WARNINGS OR CAUTIONARY LANGUAGE REQUIRED OR INCLUDED IN OR ON A PROMO
FOOTCARE PRODUCT BECAUSE OF THE INCLUSION OF THE FREEZONE® PRODUCT AS A
COMPONENT THEREOF. OSUR HEREBY DISCLAIMS ANY AND ALL REPRESENATIONS, WARRANTIES
AND OBLIGATIONS OF ANY KIND RELATING TO THE FOREGOING, EXPRESS OR IMPLIED,
WHETHER ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON INFRINGEMENT.

    10.   Additional Representations and Indemnification by Distributor.


  10.1  In addition to its representations and warranties set forth in the
Original Agreement, Distributor represents and warrants to OSUR as follows: (a)
no authorization, consent, approval or similar action of or by any third party
(including the FDA) is required for or in connection with Distributor’s
authorization, execution, delivery or performance of this Amendment or the
inclusion of the Freezone® Product as a component of the Promo Footcare Product;
(b) the use of the Freezone® trademark by OSUR or Distributor will not
constitute an infringement or dilution of any third party’s trademark rights in
the Territory, and (c) the manufacture, sale and use of the Freezone® Product
will not infringe upon, or constitute a misappropriation of, any third party’s
intellectual property rights.


  10.2   In addition to its indemnification obligations set forth in the
Original Agreement, Distributor shall indemnify, defend and hold harmless OSUR,
its Affiliates, and the respective directors, officers, employees, agents and
representatives of each of the foregoing, from and against any and all Claims
and Losses: (a) for bodily injury, personal injury, death, property damage or
other injury or damage caused by or arising from, directly or indirectly, the
defective design or manufacture of the Freezone® Product, the inclusion of the
Freezone® Product as a component of the Promo Footcare Product, the use by a
customer of the Freezone® Product in any manner including with the Original
Product, or the inadequacy, inaccuracy or insufficiency of any product labeling
or inserts (including but not limited to “CAUTION” and






-4-


--------------------------------------------------------------------------------








“WARNING” labeling) in or on the Freezone® Product or which is required or
included in or on the Freezone® Product or in or on the Promo Footcare Product
as a result of the inclusion of the Freezone® Product as a component thereof;
(b) arising out of or in connection with a material breach by Distributor of any
of its obligations hereunder, including any representations or warranties set
forth herein; (c) arising out of any claim that the Freezone® trademark
constitutes an infringement or dilution of a third party’s trademark rights in
the Territory; or (d) arising out of a claim that any of the manufacture,
marketing, import, sale or use of the Freezone® Product infringes upon any
lawful patent rights; provided, however, that Distributor shall have no
liability to OSUR for any Claims or Losses to the extent that any such Claims or
Losses result from or arise out of: (1) the negligence or willful misconduct of
OSUR or its Affiliates, subdistributors, employees, agents or any person for
whose action OSUR is legally liable; or (ii) a material breach by OSUR of any of
its obligations under the Original Agreement or this Amendment.


10.3    In no event shall OSUR have any obligation or liability to Distributor,
its Affiliates or any other party in connection with the Freezone® Product or
any labeling, packaging, package inserts or product warnings associated
therewith, notwithstanding any provision of the Original Agreement, except for
OSUR’s limited obligation to include such items (subject to Distributor’s
fulfillment of its obligation to provide Distributor Components as provided
herein and otherwise comply with this Amendment), when assembling and providing
Promo Units for Distributor hereunder.


10.4    Any claim for indemnification pursuant to this Section 10 shall be
handled in accordance with Section 8.2.3 of the Original Agreement.


11.  Recalls and Complaints.  Distributor shall be solely responsible for, and
shall reimburse OSUR for, any costs associated with any recall, replacement or
other similar action involving the Promo Footcare Product to the extent arising
from the Freezone® Product or the use thereof in any manner or any labeling or
warnings related thereto. In addition, Distributor shall have primary
responsibility for investigating and responding to all complaints or adverse
events or reactions related to the Freezone® Product or the use thereof. OSUR
shall be solely responsible for, and shall reimburse Distributor for any “direct
costs” (as defined in Section 9.1 of the Original Agreement) associated with any
recall, replacement or other similar action involving the Original Product to
the extent arising solely from the Original Product or the use thereof in any
manner or any labeling or warnings related solely thereto.


12.  Effect of Amendment.  Except as amended hereby, the Original Agreement
shall remain in full force and effect. All references to the Original Agreement
shall be deemed to mean the Original Agreement as amended by this Amendment.


13.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, excluding its
conflict of law principles.
 
    14.  Counterparts.  This Amendment may be executed by the parties in more
than one counterpart, each of which, when executed and delivered, shall be
deemed to be an original, and






-5-


--------------------------------------------------------------------------------






all such counterparts shall constitute a single instrument. A facsimile
transmission of a signed original shall have the same effect as delivery of the
signed original.


15.  Term. This Amendment shall be effective as of the first day of February,
2006 and shall remain in effect until the last day of the fifth Contract Year of
the Original Agreement or on such earlier date of termination of the Original
Agreement as provided in Section 11.2 of the Original Agreement. To the extent
that the Original Agreement is subject to a Renewal Term this Amendment shall
remain in full force and effect during such Renewal Term.




IN WITNESS WHEREOF, this Amendment has been executed by OSUR, Medtech Holdings
and Medtech Products as of the date first written above.




                                       ORASURE TECHNOLOGIES, INC.




                                          By: /s/ Douglas A. Michels           
                                          Name: Douglas A. Michels
                                          Title: President and CEO




                                          MEDTECH HOLDINGS, INC.




                                          By: /s/ Peter J. Anderson          
                                          Name: Peter Anderson
                                          Title: Chief Financial Officer






                                          MEDTECH PRODUCTS, INC.




                                          By: /s/ Peter J. Anderson           
                                          Name: Peter Anderson     
                                          Title: Chief Financial Officer




Guarantee




Prestige Brands Holdings, Inc. (“Prestige”) hereby irrevocably and
unconditionally guarantees, to and for the benefit of OraSure Technologies, Inc.
(“OSUR”), the due and punctual payment in full by Medtech Products, Inc.
(“Medtech Products”) of all amounts which are or may become due and payable by,
and the due and punctual performance and discharge by






-6-


--------------------------------------------------------------------------------






Medtech Products of all other agreements, covenants, obligations and liabilities
of, Medtech Products under the Distribution Agreement, dated as of April 24,
2003, as amended by the foregoing Amendment and as otherwise amended from time
to time (the “Obligations”), in case of any failure or inability of Medtech
Products duly and punctually to perform, observe and discharge any such
Obligations, Prestige hereby irrevocably and unconditionally agrees to perform,
observe and discharge the same or cause the same to be performed, observed or
discharged forthwith, without the requirement that OSUR first proceed against
Medtech Products for such performance. This is a present and continuing guaranty
of payment and performance and not of collection, and the obligations of
Prestige hereunder shall be absolute and unconditional irrespective of the
enforceability or validity of any Obligation or any other circumstance that
might constitute a defense available to, or discharge of, a guarantor or surety,
other than full performance.




                                    Agreed To And Accepted:




                                 PRESTIGE BRANDS HOLDINGS, INC.


                                                             By: /s/ Charles N.
Jolly            
                                     Name: Charles N. Jolly
                                  Title: Secretary & General Counsel
                                  Date: February 10, 2006












































-7-